247 A.D.2d 555 (1998)
668 N.Y.S.2d 483
The People of the State of New York, Respondent,
v.
Harold L. Lyde, Appellant
Appellate Division of the Supreme Court of the State of New York, Second Department.
February 17, 1998
Thompson, J. P., Joy, Goldstein and Luciano, JJ., concur.
Ordered that the judgment is affirmed.
By pleading guilty, the defendant forfeited appellate review of his claims that his right to testify before the Grand Jury was violated (see, People v Franklin, 232 AD2d 577; People v Ortiz, 216 AD2d 495; People v Lasher, 199 AD2d 595; People v Kelly, 190 AD2d 865; People v Ferrara, 99 AD2d 257), and that the court's Sandoval ruling was improper (see, People v Green, 162 AD2d 708; People v Marinelli, 148 AD2d 550; People v Johnson, 141 AD2d 848; People v Gastin, 121 AD2d 656; People v Thompson, 117 AD2d 637).